Dissenting Opinion by
Judge Mencer :
I respectfully dissent. In Dunlap v. Workmen’s Compensation Appeal Board, 17 Pa. Commonwealth Ct. 19, 22, 330 A.2d 555, 556 (1975), we correctly stated:
*600“The rule of law is such that where there is no obvious causal relationship between the employe’s injury and the alleged accident, the medical witness must testify, not that the injury or condition might have, or even possibly did, come from the assigned cause, but that in his professional opinion the result in question did come from the assigned cause.”
The testimony in the record here does not meet the legal standard necessary to establish a causal connection relating the claimant’s heart attack to his work. Dr. Hollen’s testimony was simply equivocal on this vital point. There being no unequivocal testimony that claimant’s heart attack resulted from his work, I would affirm the order of the Workmen’s Compensation Appeal Board which denied benefits.
President Judge Bowman joins in this dissent.